DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8, 12, and 15-17 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty on 10/06/2021. Merging claim 18 with claim 1, cancel claim 18, and withdrawn claims 
The application has been amended as follows:  Amend Claim 1 as follows:
Claim 1 : -- “A coil molding attached to a stator of a motor, the coil molding comprising: a coil wound around each of teeth of the stator; and a bus bar connected to the coil and molded integrally with the coil, the bus bar having a substantially semiannular shape when viewed from a central axis of the motor, wherein the coil molding is configured so that the bus bar has at least both ends respectively integrated with the coil; the bus bar and the coil are attached to a stator core while the bus bar and the coil are integrated by using a single metallic material; each of the teeth of the stator has a first surface and a second surface, which is opposite the first surface; and each of the teeth of the stator has a protrusion formed on the second surface, and the protrusion engages a corresponding notch formed in an inner surface of the stator core; wherein mutually adjacent coils are integrated with one another, without being connected through the bus bar.”—
Cancel Claims: 9, 10, 13, and 14. 
Allowable Subject Matter
Claims 1-8, 12, and 15-17 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “ A coil molding attached to a stator of a motor, the coil molding comprising: a coil wound around each of teeth of the stator; and a bus bar connected to the coil and molded integrally with the coil, the bus bar having a substantially semiannular shape when viewed from a central axis of the motor, wherein the coil molding is configured so that the bus bar has at least both ends respectively integrated with the coil; the bus bar and the coil are attached to a stator core while the bus bar and the coil are integrated by using a single metallic material; each of the teeth of the stator has a first surface and a second surface, which is opposite the first surface; and each of the teeth of the stator has a protrusion formed on the second surface, and the protrusion engages a corresponding notch formed in an inner surface of the stator core; wherein mutually adjacent coils are integrated with one another, without being connected through the bus bar. (see Fig.3).”  
 
    PNG
    media_image1.png
    705
    602
    media_image1.png
    Greyscale
  
	The prior art of record fail to teach the combination of limitations of claims 1, furthermore, Sasaki, Aono, Endo, and Nakamasu teach bus bars and coils but are not single metallic material, and are not as wherein the coil molding is configured so that the bus bar has at least both ends respectively integrated with the coil; the bus bar and the coil are attached to a stator core while the bus bar and the coil are integrated by using a single metallic material; each of the teeth of the stator has a first surface and a second surface, which is opposite the first surface; and each of the teeth of the stator has a protrusion formed on the second surface, and the protrusion engages a corresponding notch formed in an inner surface of the stator core wherein mutually adjacent coils are integrated with one another, without being connected through the bus bar.

    PNG
    media_image2.png
    391
    585
    media_image2.png
    Greyscale

Claims 2-8, 12, and 15-17 are allowed based on dependency from allowed claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834